81 F.3d 151
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Wendell Lewis EASLEY, Defendant--Appellant.
No. 95-7856.
United States Court of Appeals, Fourth Circuit.
Submitted:  February 27, 1996Decided:  March 29, 1996

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.   Jackson L. Kiser, Chief District Judge.  (CR-93-63, CA-95-257-R)
Wendell Lewis Easley, Appellant Pro Se.
Stephen Urban Baer, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.
W.D.Va.
AFFIRMED.
Before WILKINS, MICHAEL, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his 28 U.S.C. § 2255 (1988) motion and denying his motion for reconsideration.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   United States v. Easley, Nos.  CR-93-63;  CA-95-257-R (W.D.Va. Oct. 11 & 30, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED